Name: Council Regulation (EU) 2017/595 of 27 March 2017 amending Regulation (EU) 2017/127 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  international law
 Date Published: nan

 28.3.2017 EN Official Journal of the European Union L 81/6 COUNCIL REGULATION (EU) 2017/595 of 27 March 2017 amending Regulation (EU) 2017/127 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2017/127 (1) fixes for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) The Inter-American Tropical Tuna Commission (IATTC) at its 91st Annual (Extraordinary) Meeting on 7-10 February 2017 adopted measures for yellowfin tuna, bigeye tuna and skipjack tuna in the IATTC Convention Area. Those measures should be implemented in the law of the Union. (3) In the Council Regulations regarding fishing opportunities for previous years, the total allowable catch (TAC) for picked dogfish was set at zero in the Atlantic Ocean, in the International Council for the Exploration of the Sea (ICES) area. Therefore, the prohibition to fish for picked dogfish should be limited to that area, while maintaining the current exemption for avoidance programmes. (4) At its Annual Meeting in 2016, the Indian Ocean Tuna Commission adopted some catch limits for yellowfin tuna (Thunnus albacares). As those catch limits have a direct effect on the Union purse seine fleet, those measures should be implemented in the law of the Union. (5) ICES has revised its advice for the stock of haddock in ICES area VIIa for 2017. That stock is subject to the landing obligation, and, in accordance with Article 16 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2), top-up for former discards is included in the fishing opportunities. It is therefore appropriate to revise the TAC for haddock in the Irish Sea to take account of the most recent scientific advice. (6) In Regulation (EU) 2017/127, the TAC for sandeel was set at zero. Sandeel are short lived species. The scientific advice for sandeel becomes available in the second half of February but the fishery starts already in April. The catch limits for those species should now be amended in line with the latest scientific advice from ICES issued on 23 February 2017. (7) Scientific advice by the Scientific, Technical and Economic Committee for Fisheries (STECF) supports providing for a small additional commercial quota in order to encourage the participation of fishing vessels in a scientific programme on cod in ICES division VIIa. That scientific programme could be carried out under specific conditions, provided that there is a common agreement among Member States having quota for cod in that area. That additional quota should be granted only for the duration of the scientific programme and would be without prejudice to the relative stability fixed for that stock. (8) ICES confirmed that the TAC for dab and flounder in Union waters of ICES subarea IV and division IIa had not had a conservation effect on those stocks. The fixed TAC has not been fully used and other measures might have a greater impact on the biological status of the stock. Therefore, it is appropriate to remove the TAC for dab and flounder in Union waters of ICES subarea IV and division IIa and manage those stocks by using other conservation measures. (9) In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (3), the Joint Committee has set the level of fishing opportunities for capelin in Greenland waters for 2017. It is therefore necessary to include those fishing opportunities in this Regulation. (10) At its fifth Annual Meeting on 18-22 January 2017, the South Pacific Regional Fisheries Management Organisation (SPRFMO) set a TAC for jack mackerel. That measure should be implemented in the law of the Union. (11) Certain reporting codes should be modified in order to allow for accurate reporting of catches and certain references should be corrected. (12) The catch limits provided for in Regulation (EU) 2017/127 apply from 1 January 2017. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. (13) Regulation (EU) 2017/127 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) 2017/127 Regulation (EU) 2017/127 is amended as follows: (1) in Article 12(1), point (v) is replaced by the following: (v) picked dogfish (Squalus acanthias) in Union waters of ICES subareas II, III, IV, V, VI, VII, VIII, IX and X, with the exception of avoidance programmes as set out in Annex IA;; (2) the following Article is inserted: Article 22a Catch limits Catches of yellowfin tuna by Union vessels fishing with purse seiners shall not exceed the catch limits set out in Annex IK.; (3) in Article 27, the following paragraph is inserted: 2a. Member States shall close the fishery for purse-seine vessels fishing with FADs and flying their flag when the catch limit allocated to that fishery is reached.; (4) in Article 41(1), point (p) is replaced by the following: (p) picked dogfish (Squalus acanthias) in Union waters of ICES subareas II, III, IV, V, VI, VII, VIII, IX and X;; (5) annexes IA, IB, ID, IE, IJ and IID are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2017. For the Council The President C. ABELA (1) Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters (OJ L 24, 28.1.2017, p. 1). (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 305, 21.11.2015, p. 3). ANNEX 1. Annex IA to Regulation (EU) 2017/127 is amended as follows: (a) throughout the text of Annex IA, the words Article 12(1) of this Regulation applies are replaced by the words: Article 11(1) of this Regulation applies; (b) the fishing opportunities table for sandeel in Union waters of IIa, IIIa and IV is replaced by the following: Species: Sandeel and associated by-catches Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (1) Denmark 458 552 (2) United Kingdom 10 024 (2) Germany 701 (2) Sweden 16 838 (2) Union 486 115 TAC 486 115 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (c) the fishing opportunities table for cod in VIIa is replaced by the following: Species: Cod Gadus morhua Zone: VIIa (COD/07A.) Belgium 2 (3) (4) France 5 (3) (4) Ireland 97 (3) (4) The Netherlands 0 (3) (4) United Kingdom 42 (3) (4) Union 146 (3) (4) TAC 146 (3) (4) Analytical TAC (d) the fishing opportunities table for Common dab and European flounder for Union waters of IIa and IV is deleted; (e) the fishing opportunities table for haddock in VIIa is replaced by the following: Species: Haddock Melanogrammus aeglefinus Zone: VIIa (HAD/07A.) Belgium 42 France 189 Ireland 1 132 United Kingdom 1 252 Union 2 615 TAC 2 615 Precautionary TAC Article 7(2) of this Regulation applies (f) in footnote (2) of the fishing opportunities table for pollack in IX and X and Union waters of CECAF 34.1.1, the reporting code (POL/93411P) is added; (g) in the fishing opportunities table for saithe in IIIa, IV; Union waters of IIa, the reporting code (POK/2A3A4.) is replaced by (POK/2C3A4); (h) in footnote (3) of the fishing opportunities table for skates and rays in Union waters of VIa, VIb, VIIa-VIIc and VIIe-VIIk, the reporting code (RJE/7FG) is replaced by (RJE/7FG.); (i) in the fishing opportunities table for skates and rays in Union waters of VIId, footnotes (1) and (2) are replaced by the following: (1) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and small-eyed ray (Raja microocellata) (RJE/07D.) shall be reported separately. (2) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD) and spotted ray (Raja montagui) (RJM/*67AKD) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and to undulate ray (Raja undulata).; (j) in the fishing opportunities table for mackerel in IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32, footnote (3) is replaced by the following: (3) Special condition: including the following tonnage to be taken in Norwegian waters of IIa and IVa (MAC/*2A4AN): 328 When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species.. 2. In Annex IB to Regulation (EU) 2017/127, the fishing opportunities table for capelin in Greenland waters of V and XIV is replaced by the following: Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) Denmark 0 Germany 0 Sweden 0 United Kingdom 0 All Member States 0 (5) Union 0 (6) Norway 4 389 (6) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. Annex ID to Regulation (EU) 2017/127 is amended as follows: (a) in the fishing opportunities table for sailfish in Atlantic Ocean, east of 45 ° W, the reporting code (SAIL/AE45W) is replaced by (SAI/AE45W); (b) in the fishing opportunities table for sailfish in Atlantic Ocean, west of 45 ° W, the reporting code (SAIL/AW45W) is replaced by (SAI/AW45W); (c) in the fishing opportunities table for swordfish in Mediterranean, the reporting code (SWO/M) is replaced by (SWO/MED). 4. In Annex IE to Regulation (EU) 2017/127, in the fishing opportunities table for grenadiers in FAO 48.3 Antarctic, the reporting code (SRX/F483.) is replaced by (GRV/F483.). 5. In Annex IJ to Regulation (EU) 2017/127, the fishing opportunities table for jack mackerel in the SPRFMO Convention Area is replaced by the following: Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 7 573,92 The Netherlands 8 209,35 Lithuania 5 270,13 Poland 9 061,6 Union 30 115 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 6. Annex IID to Regulation (EU) 2017/127 and Appendix 1 to that Annex are replaced by the following: ANNEX IID MANAGEMENT AREAS FOR SANDEEL IN ICES DIVISIONS IIa, IIIa AND ICES SUBAREA IV For the purposes of the management of the fishing opportunities of sandeel in ICES divisions IIa, IIIa and ICES subarea IV fixed in Annex IA, the management areas within which specific catch limits apply are defined as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1r 31 33 E9 F4; 33 F5; 34 37 E9 F6; 38 40 F0 F5; 41 F4 F5 2r 35 F7 F8; 36 F7 F9; 37 F7 F8; 38-41 F6 F8; 42 F6 F9; 43 F7 F9; 44 F9 G0; 45 G0 G1; 46 G1 3r 41 46 F1 F3; 42 46 F4 F5; 43 46 F6; 44 46 F7 F8; 45 46 F9; 46 47 G0; 47 G1 and 48 G0 4 38 40 E7 E9 and 41 46 E6 F0 5r 47 52 F1 F5 6 41 43 G0 G3; 44 G1 7r 47 52 E6 F0 Appendix 1 to Annex IID SANDEEL MANAGEMENT AREAS . (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Without prejudice to the landing obligation, by-catches of dab, whiting and mackerel may consist of up to 2 % of the quota (OT1/*2A3A4). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : Union waters of sandeel management areas 1r 2r 3r 4 5r 6 7r (SAN/234_1R) (SAN/234_2R) (SAN/234_3R) (SAN/234_4) (SAN/234_5R) (SAN/234_6) (SAN/234_7R) Denmark 241 443 165 965 0 50 979 0 165 0 United Kingdom 5 278 3 628 0 1 114 0 4 0 Germany 369 254 0 78 0 0 0 Sweden 8 866 6 094 0 1 872 0 6 0 Union 255 956 175 941 0 54 043 0 175 0 Total 255 956 175 941 0 54 043 0 175 0 (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) In addition to this TAC, the Member States having quota for cod in VIIa may decide by common agreement to allocate an overall total of 10 tonnes to one or more vessels carrying out a directed scientific fishery assessed by the STECF in order to improve scientific information on this stock (COD/*07A.). The Member States concerned shall communicate the name(s) of the vessel(s) to the Commission before allowing any landings. (5) Denmark, Germany, Sweden and the United Kingdom may access the All Member States quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States quota at all. (6) For a fishing period from 20 June 2016 to 30 April 2017.